I concur in the judgment and opinion, but feel compelled to comment on how the issue of the witness's homosexuality was presented by the prosecution.
Such a question is charged with potential prejudicial effect, and in the vernacular of trial practice, "a bombshell." This court has seen too many cases where trial counsel, in both civil and criminal cases, will lob that bombshell into the middle of a trial so the jury can hear it and be prejudiced by it. They know the so-called curative instruction of the judge to "disregard" the bombshell is meaningless. This tactic makes the ultimate judgments more uncertain and even makes the whole trial process less reliable as a truth-finding process. Then this court must wrestle with the question of whether this deliberate act is "only harmless error."
In this case, counsel for the state acted in accord with the best standards of professional responsibility. Knowing that the question might be prejudicial, Prosecuting Attorney Warner approached the bench for a ruling before asking the question. This is the way it ought to be done to ensure fair trials, and I believe counsel's conscientiousness should not go unmentioned.
Thus, I concur. *Page 348